DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no antecedent basis for the amended limitation “an axis of the second wire loop antenna is disposed in parallel with the ground plane” as recited in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KURS (US 2012/0119575) in view of GLUZMAN (WO 2016/005984).
	Regarding claim 1, KURS discloses an apparatus for charging an electric vehicle (as shown in Fig. 80) comprising: 
 	a first wire loop antenna (suitable definition of antenna: a conductor by which electromagnetic waves are sent out or received, consisting commonly of a wire or set of wires; 8004; ¶ 0318: a loop or loops; ¶ 0266: Note that we may use the terms "loop" or "coil" to indicate generally a conducting structure (wire, tube, strip, etc.), enclosing a surface of any shape and dimension, with any number of turns; ¶ 0406: with or without a core), disposed within the vehicle (8002; ¶ 0771); 
 	a ground plane (it is noted the instant specification does not define or described the “ground plane”, see page 3; e.g., the floor, or alternatively, a bottom surface of then enclosure, rubber mat, or platform as disclosed in ¶ 0774: In embodiments the source resonator may be mounted in an enclosure 8008 and integrated into a rubber mat 8010, or a platform as depicted in FIG. 80(b). The rubber mat and enclosure may be placed on the floor of a garage or parking space and may connect to a power source allowing wireless power transfer to a vehicle when a 
 	a radio frequency energy source (¶ 1129, 1131);
 	a second wire loop antenna (8008; ¶ 0318), arranged over the ground plane and beneath the vehicle (¶ 0774) such that an axis of the second wire loop antenna is disposed in parallel with the ground plane (it is noted that the instant specification does not disclose “an axis of the second wire loop antenna”; an arbitrary axis for the second wire loop antenna may be chosen that is “parallel with the ground plane), and connected via at least one wire to the radio frequency energy source (¶ 0507: wiring is implied), and further arranged to transmit energy to the first wire loop antenna (¶ 0774); and 
 	an automatic impedance adjustment circuit (comprising at least 2402S and/or 2402D, Fig. 43) connected to at least one of the first or second wire loop antenna (as shown in Fig. 43; ¶ 0530). 
 	KURS fails to disclose a diameter of the first wire loop antenna at least three times a diameter of the second wire loop antenna, such that the first wire loop in the vehicle encompasses the second wire loop beneath the vehicle, even when the first and second wire loops are misaligned.
  	GLUZMAN discloses a diameter of the first wire loop antenna at least three times a diameter of the second wire loop antenna, such that the first wire loop encompasses the second wire loop, even when the first and second wire loops are misaligned (pg. 2, ll. 17-19; pg. 16, ll. 19-28: this is implied in “elimination of dead spots”). It is also noted the GLUZMAN discloses an axis (an arbitrary axis) of the second wire loop antenna is disposed in parallel with the ground plane (as shown in Figure 6A). Providing the loop antenna sizes of GLUZMAN in the in the vehicle encompasses the second wire loop beneath the vehicle, even when the first and second wire loops are misaligned.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the diameters of the loop antennas as recited in order to reduce energy loss and increase efficiency (GLUZMAN, abstract).
 	Regarding claim 2, KURS discloses each of the first and second wire loop antennas are a single turn wire loop (¶ 0318). 
 	Regarding claim 3, KURS discloses a radio frequency amplifier, disposed between the radio frequency energy source and the second wire loop antenna (¶ 0507, 1131), and 
 	wherein the automatic impedance adjustment circuit further comprises a Voltage Standing Wave Ratio (VSWR) detector (¶ 0521, 0528: detection the reflected power is indicative of a “voltage standing wave ratio”) and an output impedance adjustment circuit coupled to an output of the radio frequency amplifier (e.g., 2402S is coupled to 2504 in Figure 40), the VSWR detector and output impedance adjustment circuit arranged to control an output impedance of the radio frequency amplifier presented to the first wire loop antenna (e.g., impedance adjustment circuit 2402S control output impedance presented to first wire loop antenna 102S as shown in Figure 40), to thereby adjust for misalignment of the first wire loop antenna in the vehicle as placed over the second wire loop antenna (¶ 0510, 0523). 
 	Regarding claim 4, KURS discloses the adjustment circuit further comprises a detector and a receive impedance adjustment circuit connected to the first wire loop antenna (¶ 0530). 
 	Regarding claim 5, KURS as modified by GLUZMAN teaches the apparatus as applied to claim 1 but fails to disclose the first wire loop is three feet in diameter. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to 
 	Regarding claim 6, KURS as modified by GLUZMAN teaches the apparatus as applied to claim 5 but fails to disclose the second wire loop is between one-half and one foot in diameter. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include the second wire loop with the recited diameter, since it has been held that discovering an optimum value of a result effective variable (KURS, ¶ 0280, 0306, 0307) involves only routine skill in the art. Please note that the instant application does not disclose any criticality for the claimed limitation(s). 
 	Regarding claim 7, KURS discloses the first wire loop is formed of a metallic pipe (¶ 0280). KURS fails to disclose the metallic pipe having a cross sectional dimension between one-quarter and one-half inch. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include the metallic pipe with the recited dimension, since it has been held that discovering an optimum value of a result effective variable (KURS, ¶ 0280) involves only routine skill in the art. Please note that the instant application does not disclose any criticality for the claimed limitation(s). 
 	Regarding claim 8, KURS as modified by GLUZMAN teaches the apparatus as applied to claim 1 but fails to disclose the radio frequency energy source operates between 30 and 60 MHz. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include the radio frequency as recited, since it has been held that discovering an optimum value of a result effective variable (KURS, ¶ 0057, 0354, 0721) 
 	Regarding claim 9, KURS discloses the second loop antenna and radio frequency energy source are packaged in a floor mat (¶ 0137, 0774).  
 	Regarding claim 12, KURS discloses a VSWR meter coupled to the second wireless loop (¶ 0521, 0528, 0530); a detector coupled to the output of the VSWR meter to detect variations in transmit power above a determined level (¶ 0505); and a controller, coupled to disable the radio frequency energy source in response to the detector (¶ 0505).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KURS in view of GLUZMAN as applied to claims 1-9 and 12 above, and further in view of PARKS (US 2016/0301257).
 	Regarding claim 10, KURS as modified by GLUZMAN teaches the apparatus as applied to claim 1, and KURS further discloses the first loop antenna is further coupled to ambient power scavenging circuits (¶ 0496). KURS fails to disclose the first loop antenna is further coupled to one or more RF filters that feed one or more ambient power scavenging circuits. PARKS discloses the first loop antenna is further coupled to one or more RF filters that feed one or more ambient power scavenging circuits (¶ 0019, 0027, 0035). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the filters as recited in order to provide access to additional power and/or improved sensitivity (PARKS, ¶ 0078).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KURS in view of GLUZMAN as applied to claims 1-9 and 12 above, and further in view of APOSTOLOS (US 8,988,303).
Regarding claim 11, KURS as modified by GLUZMAN teaches the apparatus as applied to claim 1, and KURS further discloses one or more dipole elements are disposed within the first wireless loop (¶ 0325, 0726-0727). KURS fails to disclose the one or more dipole elements coupled to feed combining circuits to provide polarization and orientation-independent (ORIAN) reception of energy. APOSTOLOS discloses the one or more dipole elements coupled to feed combining circuits to provide polarization and orientation-independent (ORIAN) reception of energy (col 1, ll. 20-52; col 2, ll. 10-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the ORIAN reception of energy in order to provide robust signal reception regardless of polarization or angle of arrival (APOSTOLOS, col 1, ll. 39-42).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KURS in view of GLUZMAN as applied to claims 1-9 and 12 above, and further in view of RICCI (US 2017/0142872).
 	Regarding claim 13, KURS as modified by GLUZMAN teaches the apparatus as applied to claim 1 but fails to disclose a field cancellation antenna as recited. RICCI discloses a field cancellation antenna, arranged opposite the second wire loop antenna, and to generate a cancellation field that is opposite and complimentary in phase to a field that leaks into a passenger compartment of the vehicle (¶ 0156, 0158-0159, 0182). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the field cancellation antenna as recited in order to provide passenger safety/protection from electromagnetic radiation.
Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive.
 	In response to arguments that KURS does not disclose a ground plane, it is first noted that the instant specification and the claims do not define or describe the “ground plane”, allowing for a broad interpretation. It is submitted that a ground plane is disclosed in paragraph 0774 as clarified in the rejection. It is submitted that KURS discloses “a ground plane” within the broadest reasonable interpretation of the claim language. 
 	In response to arguments that KURS does not disclose the wire loop antennas as recited, a suitable definition of antenna is a conductor by which electromagnetic waves are sent out or received, consisting commonly of a wire or set of wires. KURS discloses the “source resonator” may have a single loop (¶ 0266, 0318), may be constructed without a core (¶ 0406), and may receive radio frequency signals (¶ 1129, 1131). Applicant has not commented on or argued against these relevant portions of KURS cited in the rejection. It is submitted that the resonators of KURS can be considered “wire loop antennas” within the broadest reasonable interpretation of the claim language. 
	In response to applicant's arguments against the references individually (secondary reference KURS does not disclose the larger loop disposed within a vehicle; KURS does not disclose relative sizes of resonators, see page 7 of remarks), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). GLUZMAN discloses a second wire loop antenna having the recited dimensions, and it would be obvious to apply the teachings of GLUZMAN to the 
  	Regarding claim 3, it is submitted that KURS teaches a “radio frequency amplifier”, “VSWR detector”, and “output impedance adjustment circuit” as described in the rejection. Applicant has not commented on or argued against the relevant portions of KURS cited in the rejection of claim 3. 
 	In response to arguments regarding claim 13, the disclosure of secondary reference RICCI of an opposing field to at least partially oppose the electromagnetic field provided by the charging system and received within the passenger compartment implies “a cancellation field that is opposite and complimentary in phase”, otherwise, the generated field would not be an “opposing field”. The rejection is therefore maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916.  The examiner can normally be reached on Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        May 3, 2021